EXHIBIT 12 AT&T, INC. COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES Dollars in millions 2007 2006 2005 2004 2003 Earnings: Income from continuing operations before income taxes* $ 18,204 $ 10,881 $ 5,718 $ 7,165 $ 8,716 Equity in net income of affiliates included above (692 ) (2,043 ) (609 ) (873) (1,253) Fixed Charges 4,536 2,209 1,680 1,238 1,390 Distributed income of equity affiliates 395 97 158 331 288 Interest capitalized (171 ) (73 ) (36 ) (31) (37) Earnings, as adjusted $ 22,276 $ 11,071 $ 6,911 $ 7,830 $ 9,104 Fixed Charges: Interest expense $ 3,507 $ 1,843 $ 1,456 $ 1,023 $ 1,191 Interest capitalized 171 73 36 31 37 Dividends on preferred securities 3 3 31 24 22 Portion of rental expense representative of interest factor 855 290 157 160 140 Fixed Charges $ 4,536 $ 2,209 $ 1,680 $ 1,238 $ 1,390 Ratio of Earnings to Fixed Charges 4.91 5.01 4.11 6.32 6.55 *All periods presented exclude undistributed earnings on investments accounted for under the equity method as well as “Income From Discontinued Operations, net of tax” in our Consolidated Statements of Income, which was from the sale of our interest in the directory advertising business in Illinois and northwest Indiana.
